Case 5:20-cr-00012-RWS-CMC Document 45 Filed 06/11/21 Page 1 of 4 PageID #: 190




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                              §
                                                       §
 v.                                                    §                              5:20-CR-12
                                                       §
 BOBBY CAL LEE                                         §

                                    ORDER ADOPTING
                            THE REPORT AND RECOMMENDATION
                         OF THE UNITED STATES MAGISTRATE JUDGE

         The above-styled matter was referred to the Honorable Caroline Craven, United States

 Magistrate Judge, for administration of a guilty plea under Rule 11 of the Federal Rules of Criminal

 Procedure. Judge Craven conducted a hearing on June 9, 2021, in the form and manner prescribed

 by Federal Rule of Criminal Procedure 11 and issued a Report and Recommendation (document

 #44). Judge Craven recommended that the Court accept Defendant’s guilty plea and conditionally

 approve the plea agreement. She further recommended that the Court finally adjudge Defendant

 as guilty of Count 1 of the Information, which charges a violation of 21 U.S.C. § 841(a)(1) and

 (b)(1)(C), distributing and possessing with intent to distribute a controlled substance. The Court is

 of the opinion that the Report and Recommendation should be accepted. It is accordingly

 ORDERED that the Report and Recommendation of the United States Magistrate Judge

 (document #44) is ADOPTED. It is further

         ORDERED that the Defendant’s guilty plea is accepted and approved by the Court.

 Further, the plea agreement is approved by the Court, conditioned upon a review of the presentence

 report. It is finally

         ORDERED that, pursuant to the Defendant’s plea agreement, the Court finds the

 Defendant GUILTY of Count 1 of the Information in the above-numbered cause and enters a
Case 5:20-cr-00012-RWS-CMC Document 45 Filed 06/11/21 Page 2 of 4 PageID #: 191




 JUDGMENT OF GUILTY against the Defendant as to Count 1 of the Information.


        So ORDERED and SIGNED this 11th day of June, 2021.




                                                    ____________________________________
                                                    ROBERT W. SCHROEDER III
                                                    UNITED STATES DISTRICT JUDGE
Case 5:20-cr-00012-RWS-CMC Document 45
                                    44 Filed 06/11/21
                                             06/09/21 Page 3
                                                           1 of 4
                                                                2 PageID #: 192
                                                                            188



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                  TEXARKANA DIVISION

 UNITED STATES OF AMERICA                              §
                                                       §
 v.                                                    §                            5:20-CR-12
                                                       §
 BOBBY CAL LEE                                         §

             FINDINGS OF FACT AND RECOMMENDATION ON GUILTY PLEA
                  BEFORE THE UNITED STATES MAGISTRATE JUDGE

        Pursuant to 28 U.S.C. ' 636(b), this matter has been referred by the District Court for

 administration of the guilty plea and allocution under Rule 11 of the Federal Rules of Criminal

 Procedure.

        On June 9, 2021, this cause came before the undersigned United States Magistrate Judge

 for guilty plea and allocution of the Defendant on Count 1 of the Information. Count 1 of the

 Information charges a violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), distributing and possessing

 with intent to distribute a controlled substance. After conducting said proceeding in the form and

 manner prescribed by Fed. R. Crim. P. 11, the Court finds:

        a.         That the Defendant, after consultation with counsel of record, has knowingly and

 voluntarily consented to the administration of the Guilty Plea and Allocution in this cause by a

 United States Magistrate Judge subject to a final approval and imposition of sentence by the

 District Court.

        b.         That the Defendant and the Government have entered into a plea agreement, which

 has been filed and disclosed in open court pursuant to Fed. R. Crim. P. 11(c)(2) and 11(c)(1)(C).

        c.         That the Defendant is fully competent and capable of entering an informed plea,

 that the Defendant is aware of the nature of the charges and the consequences of the plea, and that

 the plea of guilty is a knowing and voluntary plea supported by an independent basis in fact
                                                   1
Case 5:20-cr-00012-RWS-CMC Document 45
                                    44 Filed 06/11/21
                                             06/09/21 Page 4
                                                           2 of 4
                                                                2 PageID #: 193
                                                                            189

.
    containing each of the essential elements of the offenses.

           d.      Within fourteen (14) days after receipt of the magistrate judge=s report, any party

    may serve and file written objections to the findings and recommendations of the undersigned.

    Both parties waive the objection time period.

           IT IS THEREFORE RECOMMENDED that the District Court accept the Plea Agreement

    and the Guilty Plea of the Defendant, and that BOBBY CAL LEE should be finally adjudged guilty

    of the offenses listed above.

          SIGNED this 9th day of June, 2021.




                                                        ____________________________________
                                                        CAROLINE M. CRAVEN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    2
